Exhibit JOINDER TO LOAN DOCUMENTS This Joinder to Loan Documents (this “Joinder”) is made as of February 18, 2009 by and among: BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, a Delaware corporation, as agent (in such capacity, the “Lead Borrower”) for itself and the other Borrowers party to the Credit Agreement referred to below; The BORROWERS party to the Credit Agreement set forth on Schedule I annexed hereto (collectively, with the Lead Borrower, the “Existing Borrowers”); The FACILITY GUARANTORS party to the Credit Agreement set forth on Schedule II annexed hereto (collectively, the “Facility Guarantors”); BURLINGTON COAT FACTORY OF IOWA,
